         Case 4:20-mj-01069-DLC Document 10 Filed 05/20/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


IN THE MATTER OF                       )
THE EXTRADITION OF                     )
MICHAEL L. TAYLOR                      )   Criminal No. 20-mj-1069-DLC
                                       )


                                NOTICE OF APPEARANCE

       Please enter my appearance as counsel for the above-named subject, Michael L. Tayor.


                                                  By his attorney,

                                                  /s/ Paul V. Kelly_____________
                                                  Paul V. Kelly (BBO No. 267010)
                                                  Jackson Lewis, P.C.
                                                  75 Park Plaza
                                                  Boston, MA 02110
                                                  Tel (617) 367-0025
                                                  paul.kelly@jacksonlewis.com



                                CERTIFICATE OF SERVICE

      I, Paul V. Kelly, that service of this motion was made on the above date by and through
the ECF filing system.

                                                  /s/ Paul V. Kelly_____________
                                                  Paul V. Kelly
       4834-1529-5933, v. 1
